DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 1 has been amended.  Claims 1-6, 8-12 and 14 are pending, of which claims 3, 6, 10 and 12 are withdrawn from consideration at this time as being directed to a non-elected invention.  Claims 1, 2, 4, 5, 8, 9, 11 and 14 are readable upon the elected invention and are examined herein on the merits for patentability.

Response to Arguments
Applicant’s arguments have been fully considered.  The previous rejections have been withdrawn.  New grounds of rejection are set forth herein in view of newly discovered prior art references.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 5, 9, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Perkin et al. (Nano Letters, 2005, 5(7), p. 1457-1461) in view of Kim et al. (Soft Matter, 2015, 11, p. 4402-7) and Wu (US 2007/0297988).
Perkin teaches self-assembled shell cross-linked poly(acrylic acid-b-isoprene) (PAA78-b-PI97) micelles or cross-linked PAA nanocages in aqueous solution were used as templates for the preparation of novel polymer−inorganic nanocapsules. The hybrid nanostructures were typically 50−70 nm in diameter and consisted of spherical polymer nanoparticles or nanocages enclosed within a continuous 10−20 nm thick surface layer of amorphous calcium phosphate. Nucleation of calcium phosphate specifically in association with the polymer nanoparticles was facilitated by low supersaturation levels and by sequestration of Ca2+ ions within the carboxylate-rich PAA domains prior to addition of HPO42-. Modifications in ionic concentrations were used to control the calcium phosphate surface layer thickness and prepare mineralized cross-linked PAA-b-PI micelles with variable shell permeability. The permeability of â-carotene into the hydrophobic PI core of mineralized shell cross-linked PAA-b-PI bioimaging, and therapeutics
Perkin does not specifically recite incorporation of a (positively charged) fluorescent dye.
Kim teaches hybrid assemblies consisting of metal nanoparticles (NPs) and fluorophores are quite interesting because the intrinsic properties of fluorophores can be engineered in the assembled structure. In this regard, we utilized the self-segregation properties of block copolymer micelles to organize metal NPs and fluorophores simultaneously in a specific arrangement. From the viewpoint of assembly methods, we first encapsulated Au NPs in the PS cores of polystyrene-block-poly(acrylic acid) (PS-PAA) micelles. Then, positively charged fluorescent dyes of rhodamine 123 (R123) were bound to the negatively charged PAA coronas by electrostatic interactions. Since carboxylic acid in the PAA block is a weak acid, the degree of R123 binding to PS-PAA micelles can be adjusted by varying the pH of the solution. Therefore, by changing the pH, we were able to control the assembly and disassembly of R123 molecules to PS-PAA micelles and the corresponding change in the fluorescence signal (abstract).
NP– fluorophore assemblies by employing crew-cut micelles of polystyrene-block-poly(acrylic acid) (PS-PAA) copolymers in an aqueous solution. Here, we first encapsulated Au NPs into the PS core of PS-PAA micelles by modifying the surface of pre-synthesized Au NPs with hydrophobic 2-naphthalenethiol.  

In this study, we utilized PS-PAA diblock copolymer micelles to organize simultaneously the fluorescent dye of R123 and Au NPs. The presence of chemically distinct domains, such as the PS core and the PAA corona, facilitated the selective placement of R123 and Au NPs. R123 fluorescence was strongly quenched upon binding to Au@PS-PAA micelles. Since the carboxylic acid in the PAA block is a weak 
Wu teaches an image probing conjugate. The conjugate comprises a nanoparticle and a targeting agent. The nanoparticle comprises a dye which is encapsulated by a functionalized polymer, and the targeting agent is bound to the functional group of the polymer. The nanoparticle provides the conjugate with improved stability and an increased concentration of the dye (paragraph 0008).
The invention also provides a method for preparing the conjugate. The method comprises producing a nanoparticle by encapsulating a dye in a functionalized polymer, mixing the nanoparticle with a targeting agent, and bonding the targeting agent to the functional group of the nanoparticle. The nanoparticle can be made by mixing the dye with a functionalized polymer in a solution, encapsulating the dye therewith, and then precipitating the polymer-encapsulated dye nanoparticle. The nanoparticle can also be made by in-situ emulsion or suspension polymerization in the presence of a dye (paragraph 0009).
Examples of suitable functionalized polymers include functionalized polystyrene, polymethyl methacrylate, polyacrylonitrile, polyacrylic acid, polymethacrylic acid 
Preferred dyes are near-infrared (NIR) having an optical absorption wavelength within the range of 600 nm to 1200 nm. More preferably, the near-infrared dye is selected from the group consisting of indocyanine green, IR-780 iodide, IR-780 perchlorate, IR-27, IR-140, IR-676, IR-676 iodide, IR-746, IR-768 perchlorate, etc. (paragraph 0014).
The nanoparticles can be made by mixing a polymer solution with a dye solution followed by adding a non-solvent to the polymer/dye mixture. Said non-solvent can be an organic solvent, an aqueous solution, or water. The following procedure serves as an example to illustrate how an NIR nanoparticle can be made: 1) dissolving a functionalized polymer in an organic solvent to form solution A; 2) dissolving an NIR dye in an organic solvent to form solution B; 3) mixing solution A and B to form solution C; 4) mixing solution C with a solvent D, said solvent D is preferably selected from the group consisting of water, ethanol, methanol, and isopropyl alcohol; 5) Separating the organic solvents and un-trapped dye molecules from the resulting nanoparticle suspension, and dispersing the nanoparticles in an aqueous media, said aqueous media being distilled or de-ionized water or a buffer solution (paragraph 0020).
Based on different targeting agent, each type of conjugates is useful for imaging, diagnosis, and prognosis of one or more specific types of cancers or other diseases. The types of cancers the conjugates can be used to detect include but are not limited to 
Exemplary nanoparticles contain poly(methyl methacrylate-co-methacrylic acid) (negatively charged) and IR-140 or IR-1048 (positively charged) (see Examples 3 and 5).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide a (positively charged) dye in the polymer nanoparticles of Perkin when the teaching of Perkin is taken in view of Kim and Wu.  Each of Perkin and Kim are directed to pH-responsive PAA nanoparticles.  While Perkin teaches calcium phosphate coated poly(acrylic acid-b-isoprene) (PAA78-b-PI97) or PAA nanoparticles, the particles do not specifically recite a dye.  However, one would have been motivated to incorporate a dye because Perkin specifically states that the particles may be used in bioimaging.  One would have had a reasonable expectation of success in incorporating a positively charged dye electrostatically associated with PAA nanoparticle as the dye because Kim teaches that doing so provides a nanoprobe having pH-resposive fluorescence.  It would have been further obvious to substitute a functionally equivalent dye such as IR780 for use in bioimaging in view of Wu.  For example, Wu teaches several fluorescent dyes to be associated with acrylic nanoparticles, including positively charged dyes associated with negatively charged polymer.  Further IR-780 is said to be one of a few preferred dyes.
With regard to claims 4-5, see Wu paragraph 0020 for preparation of dye associated acrylic nanoparticles from solutions of polymer and dye, and then precipitation of particles using e.g. alcohol.  See Perkin page 1458, directed to 2HPO4.  Accordingly, it would have been obvious to associate the dye with the PAA polymer, then precipitate the nanoparticle, as shown by Wu, and then provide a calcium phosphate coating, as was performed by Perkin.
With regard to the limitation wherein the dye is quenched, Kim teaches dye quenching by electrostatic interaction between PAA and cationic dye.
With regard to the limitation wherein calcium phosphate is deposited on a surface of an aggregation of the ligand and the fluorescent organic small molecule dye by adjusting a pH and adding phosphate for mineralization to form the pH-resposive fluorescent nanoprobe, it is considered that a nanoparticle comprising a dye which is encapsulated by a functionalized polymer is encompassed by an aggregate as claimed, and further it is considered that with regard to adjusting a pH and adding phosphate, it is considered that Perkin teaches modification of concentration Na2HPO4 (see page 1458, right column), which necessarily adjusts the pH, which is dependent upon concentration.
Further, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps, see MPEP 2113.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

Claims 1, 2, 4, 5, 8, 9, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Perkin et al. (Nano Letters, 2005, 5(7), p. 1457-1461) in view of Kim et al. (Soft Matter, 2015, 11, p. 4402-7) and Wu (US 2007/0297988), in further view of Tao (US 2015/0056142) and Morgan (Nano Lett., 2008, 8(12), p. 4108-115).
The rejection over Perkin and Wu is applied as above.
With regard to claim 8, Perkin and Wu do not specifically recite injection of the nanoparticle into a mouse via tail vein and dissolution of the calcium phosphate.
Tao teaches NIR-II emitting agents within particles (paragraph 0074) , including positively charged dyes and PAA as polymer see e.g. paragraph 0070 and Figure 1.  NIR-II fluorescence images were produced upon injection of the particles into mouse tail vein (paragraph 0014).  Imaging of tumor is taught (paragraph 0280).
With regard to the limitation wherein calcium phosphate is dissolved at weak acidic conditions, it is known in the art from Morgan.  For example, Morgan teaches encapsulation of organic dyes in calcium phosphate nanocomposite particles for intracellular imaging and drug delivery.  Enhanced fluorescence emission for use in cellular imaging as well as dissolution of the particles at low pH is taught (page 3).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide calcium phosphate coated PAA-containing nanoparticles having a dye incorporated therein for imaging of tumor by injection to mouse tail vein when the teaching of Perkin and Wu are taken in view of Tao.  One would have been motivated to do so because Perkin teaches that this particles are used for bioimaging, and Wu and Tao are directed to tumor imaging, including via injection to mouse tail vein.  One would 

	Response to arguments
	Applicant argues that claim 1 recites wherein the calcium phosphate is deposited on a surface of an aggregation of the ligand and the fluorescent organic small molecule dye by adjusting a pH and adding phosphate for mineralization to form the pH-resposive fluorescent nanoprobe.  Applicant asserts that none of the cited references disclose all of the limitations of amended claim 1.  Applicant argues that Perkin, Wu or Tan do not address adjusting a pH (underlined).  
	Applicant’s arguments have been fully considered, but are not found to be persuasive.  With regard to adjusting a pH and adding phosphate, it is considered that Perkin teaches modification of concentration Na2HPO4 (see page 1458, right column), which necessarily adjusts the pH, which is dependent upon concentration.  
Further, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps, see MPEP 2113.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

	Applicant’s arguments have been fully considered, but are not found to be persuasive.  It is respectfully submitted that Perkin specifically states that the particles may be used in bioimaging as such, one would have been motivated to provide dyes which are known in the art to be associated with acrylic nanoparticles, including positively charged dyes associated with negatively charged polymer.  Further IR-780 is said to be one of a few preferred dyes by Wu.
	Applicant argues that adding Wu to Perkin would render the prior art invention being modified unsatisfactory for its intended purpose, as the purpose of Perkin was to provide an intact hollow cross-linked PAA nanocages that allow the permeation of a dye (P-carotene) into the hydrophobic core.
	Applicant’s arguments have been fully considered, but are not found to be persuasive.  It is respectfully submitted that the context of observing permeation of P-carotene in Perkin was for a permeability study to determine the effect of calcium phosphate mineralization.  It is submitted that upon consideration of a dye for bioimaging, as suggested by Perkin, one of ordinary skill in the art would have found it obvious to provide a dye which is applicable for the purpose of bioimaging, as those dyes in Wu.
Applicant points out that Wu to Perkin would necessarily transform Perkin from providing a pre-formulated hollow nanocage structure into providing spontaneous In re Ratti, such transformation would change the principle of operation of the prior art invention being modified. Even if by Perkin being modified based on Wu’s teaching of encapsulating a dye such as IR780 for use in bioimaging into a suitable functionalized polymers such as polyacrylic acid, to arrive at Applicant’s invention (which it does not), Perkin’s basic principal of operation of providing an intact hollow cross-linked PAA nanocages that allow the permeation of a dye into the hydrophobic core, will be changed since Wu’s teaching relies on spontaneous nanoparticle formation by mixing the dye with the functionalized polymer in a solution. Thus, inasmuch as if Perkin is modified based on the teachings of Wu, Perkin’s basic principle of operation will change.
Applicant’s arguments have been fully considered, but are not found to be persuasive.  It is considered that since Perkin teaches the particles may be used for bioimaging, incorporation of a bioimaging dye would not change the basic principle operation of the reference.
	Applicant argues that the invention was motivated by the problem identified by applicant that others failed to realize, namely the problem that conventional organic small molecule fluorescent probes, because of the non-specific distribution in vivo, will cause organic dyes generally to have the disadvantages of poor bio-distribution specificity, high background signal, poor light stability and easy photo bleaching, thus being limited in the application of in vivo imaging, and cannot be applied to the detection of tiny tumors (paragraph [0003] of Applicant’s publication). 	
Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	Applicant argues that the obviousness arguments are guided by hindsight.
 Applicant’s arguments have been fully considered, however, "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." In reMcLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). Applicants may also argue that the combination of two or more references is "hindsight" because "express" motivation to combine the references is lacking. However, there is no requirement that an "express, written motivation to combine must appear in prior art Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004).  See MPEP 2145.

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928.  The examiner can normally be reached on Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/LHS/

/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618